676 S.E.2d 53 (2009)
STATE of North Carolina
v.
PHILIP MORRIS USA, INC.; R.J. Reynolds Tobacco Company; Brown & Williamson Tobacco Corporation, Individually and as successor by merger to The American Tobacco Company; and Lorillard Tobacco Company.
Appealed by State of Maryland, the Maryland Certification Entity, the Commonwealth of Pa. and the Pa. Certification Entity.
No. 2A05-4.
Supreme Court of North Carolina.
March 19, 2009.
Marlene Trestman, Special Assistant to Att. General, David S. Lapp, Craig A. Nielsen, Assistant Attorney Generals, for State of Maryland.
Joel M. Ressler, Chief Deputy Attorney General, for State of Pennsylvania.
Jim W. Phillips, Jr., Greensboro, Charles P. Marshall, III, Raleigh, for Lorillard.
Gregory G. Holland, Greensboro, Larry B. Sitton, Jonathan Heyl, Charlotte, for Philip Morris USA.
Prior report: ___ N.C.App. ___, 669 S.E.2d 753.

ORDER
Upon consideration of the petition for discretionary review, filed by Plaintiffs (State of Maryland, et al) on the 20th day of January 2009 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 19th day of March 2009."
Accordingly, the new brief of the Plaintiffs shall be filed with this Court not more than 30 days from the date of certification of this order.